            Case: 1:19-cv-01231-SO Doc #: 1-3 Filed: 05/30/19 1 of 1. PageID #: 12




                 復■112b           l勇 )tat2ダ            鵬)iメ trict(じ ●
                                                       う            urt
                                     NORttHERN DISttRICT OF OHIO

                                                                                   WARRANT OF
                                                                                  ARuST」 いrREル ィ

TO:    THE FEDERAL BШ AU OFINVESTIGATIttN AND/OR ANY OTHER DULY
        AUTHORIZED LAW ENFORCEMENT OFFICER:
         WHEREAS, on May30.2019 a                                 Complaint in Forfeiture
was filed in this Court by Justin E. Herdman, United States Attorney for this District, on behalf of the United States,
against:

CATS Asset ID No.: 19-FBI-003100: Taurus 9mm pistol, serial number: TLM79086 with ammunition.
                                  Taurus .357 revolver, serial number: KTl8367 with ammunition.
                                  Smith & Wesson 40 caliber pistol, serial no.: DUH027l with ammunition.

         and WHEREAS, the defendant firearms are currently in the possession, custody, or control of the United
States; and,

         WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions directs the Clerk of the Court to issue a Warrant of Arrest In Rem for the arrest of the
defendant fi rearms; and,

         WHEREAS, Rule G(3)(c) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions provides that the Warrant of Arrest In Rem must be delivered to a person or organization
authorized to execute it;

        YOU ARE COMMANDED to arrest the defendant frearms by serving a copy of this warrant on the
custodian in whose possession, custody, or control the firearms are presently found, and to use whatever means may
be appropriate to protect and maintain their custody until further order of this Court.

           YOU ARE FURTHER COMMANDED to file the same in this Court with your return thereon.


 WITNESS THE HONORABLE                                         UNITED STATES DISTRICT」   UDGE AT


DATE
May 30,2019

                               DEPUTY CLERK



                                    Returnable 60    days after issue.

                                  FEDERAL BUREAU OFINVESTIGATION
DISTRICT                                                                                       DATE EXECUTED



PRNTED NAME                                                    SIGNATURE
